DETAILED ACTION
	This is in response to the application filed on September 10, 2020. A preliminary amendment was filed, canceling Claims 1 – 54 and adding Claims 55 – 75.  Claims 55 – 75, of which Claims 55, 62, and 69 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 13, 2021 and March 15, 2022 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 55 – 75 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest of a tunnel server and controller outside the plurality of logical broadcast domains to implement a network hop between a first network device in one of the plurality of logical broadcast domains and a second network device in another of the plurality of logical broadcast domains, where the signal packets are transmitted as if the plurality of logical broadcast domains are not separate and rendering a menu in a display to deploy selected at least one of the one or more features to be added to the plurality of logical broadcast domains in the combination and matter described.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496